Citation Nr: 1760083	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-13 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of kidney cancer (renal cell carcinoma), status post-radical left nephrectomy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

When this case was before the Board in December 2012, July 2014, and January 2015, it was remanded for additional development.  The case is now again before the Board for further appellate consideration.


FINDING OF FACT

The Veteran's kidney cancer was not present in service or until many years thereafter and is not etiologically related to service, to include presumed herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for residuals of kidney cancer have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded an appropriate VA examination in relation to his claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2017).

A veteran who served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. § 3.307 (2017).

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1) (West 2015).  

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991, and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2) (West 2015). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against this association.  38 U.S.C.A. § 1116(b)(3) (West 2015). 

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board also notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b) (West 2014); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

In addition, when VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case with respect to benefits sought under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board notes at the outset that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran claims entitlement to service connection for residuals of kidney cancer.  The record shows the Veteran was diagnosed with renal cell carcinoma and underwent a radical left laparoscopic nephrectomy in September 2007.  He has continued to suffer from residual symptoms related to his kidney condition since that time. 

The Veteran's service records reflect that he served in the Republic of Vietnam during the Vietnam Era.  Herbicide exposure is therefore presumed.  However, kidney cancer, to include renal cell carcinoma, is not among the diseases for which the Secretary has determined that presumptive service connection is warranted based on herbicide exposure.  See 38 C.F.R. § 3.309(e) (2017).  The Board also notes that the evidence does not indicate nor does the Veteran contend that symptoms of his kidney cancer manifested within one year of his separation from service.  Thus, there is no basis in the record or VA's regulations to presume service connection for the Veteran's kidney cancer residuals.

With respect to direct service connection, the record does not contain any evidence that the Veteran's kidney cancer was present in service.  Instead, the Veteran was first diagnosed with the condition in September 2007, more than 35 years after his discharge.  Furthermore, the Secretary has published a list of conditions for which it has been specifically determined that there is not an association with exposure to herbicides.  This list includes renal cancer.  See Notice, 72 Fed. Reg. 32, 395-407 (June 12, 2007).

The Veteran was afforded a VA examination in February 2013.  The examiner relayed the Veteran's history of a left laparoscopic nephrectomy in September 2007, and opined the Veteran's condition was less likely than not related to his service, as renal cell carcinoma was not listed as a presumptive condition under VA regulations.  In an August 2014 addendum to his report, the examiner reiterated this opinion.

In its January 2015 remand, the Board determined an opinion from a specialist should be obtained.  Accordingly, in a May 2017 opinion, a VA oncologist stated that after a review of the entire record, it was her opinion that it was less likely than not that the Veteran's renal cancer was etiologically related to his service, to include exposure to herbicides therein.  In this regard, the examiner noted that risk factors for renal cell carcinoma included gender, with the condition being more common in males, age, with a median age of onset of 64, and race, with the condition being more prominent in Caucasians than others.  The oncologist further stated that smoking, hypertension, and obesity, all part of the Veteran's medical history, were also risk factors.  For these reasons, coupled with herbicide exposure not being listed by VA as a likely cause of renal cancer, the oncologist stated there was no compelling evidence to support the Veteran's contention that his renal cancer was caused by exposure to herbicides during service.

Upon a careful review of the foregoing and the entire record, the Veteran has not submitted, nor is there any medical evidence of record, to contradict the VA examiners' findings with respect to the etiology of his kidney cancer.

In this regard, the Board has considered the Veteran's own statements to the effect that his kidney cancer was incurred as a result of his exposure to herbicides.  However, while the Veteran might sincerely believe this to be the case, as a layperson, he is not competent to provide an opinion concerning this matter, which requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).

In sum, after careful review, the Board has determined that a preponderance of the evidence weighs against the Veteran's claim with respect to both presumptive and direct service connection.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the Veteran's claim must be denied.


ORDER

Entitlement to service connection for residuals of kidney cancer (renal cell carcinoma), status post-left nephrectomy, is denied.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


